Discussion Regarding 35 USC § 112
The indefinite language in claim 1 substantially begins in the paragraph beginning with “wherein said energy-absorbing element…”.   Phrases such as “in such a manner” (multiple recitations of this phrase), “together at all times,” “as a result of which” (multiple recitations), “without damage to said parts” and “is no longer possible” are narrative and indefinite.  Recitations such as “is brought and maintained in a normal position,” “also remains in direct contact at all times,” “at a beginning of movement,” “when, after a relative movement,” “comes into contact,” “a rigid whole is formed,” “is obtained” and “which is damped” are improper process type recitations.  Note that this is not necessarily a comprehensive list.
The entirety of claim 2 and, by its dependency claim 3, are narrative and indefinite.  The examiner suggests recitations directed to specific components (i.e., post and collar) being “capable of” being deflected in a manner/angle relative to the ground and/or base plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671